Exhibit 10.2

 

STOCK YARDS BANK & TRUST COMPANY

EXECUTIVE NONQUALIFIED

DEFERRED COMPENSATION PLAN

(as Amended and Restated in 2006)

 

Section 1--Purpose

 

      Stock Yards Bank and Trust Company (the "Employer") adopts the Plan set
forth herein as a 2006 amendment and restatement of a plan previously in effect
on an Adoption Agreement and related "Executive Nonqualified Excess Benefit Plan
Document" dated March 1, 2004 (the "2004 Plan"), to provide a means by which
certain management Employees of the Employer may elect to defer receipt of
current compensation and, in select cases, receive Employer Credits, in order to
provide retirement and other benefits on behalf of such Employees.

 

      The Plan is intended to be a nonqualified deferred compensation plan that
complies with the provisions of Section 409A of the Internal Revenue Code (the
"Code"). The Plan is intended to be an unfunded plan maintained primarily for
the purpose of providing deferred compensation benefits for a select group of
management or highly compensated employees under Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974.

 

      In light of proposed regulations and other guidance recently issued by the
Internal Revenue Service under Code Section 409A, the Company now desires to
amend and restate the Plan in its entirety, to bring the Plan into compliance
with such guidance and to make minor clarifying changes, effective as of January
1, 2005 except as otherwise provided herein. Any individual who was a
Participant with an Account in the 2004 Plan immediately prior to the effective
date of this restatement shall continue to be a Participant in the Plan on and
after such effective date.

 

      Account balances accumulated prior to December 31, 2004, along with all
interest credited thereto, were separately accounted for under this Plan.
Effective upon the adoption of this 2006 Amended and Restated Plan, the
provisions set forth herein shall control all Account balances regardless of
when such funds were accumulated.

 

Section 2--Definitions

 

      As used in the Plan, including this Section 2, references to one gender
shall include the other and, unless otherwise indicated by the context:

 

      2.1       "Active Participant" means a Participant in the Plan, other than
a Participant who has had a Termination of Employment, or a Participant whom the
Committee has determined is no longer be eligible for the Plan.

 

      2.2      "Annual Enrollment Period" shall mean the period during which an
Employee selected for participation in this Plan in accordance with Section 4
must enroll to make Deferrals which, with respect to any Plan Year, shall be the
period prior to the first day of the Plan Year, or, in the case of those who are
made eligible after the first day of a Plan Year, and their eligibility in this
Plan is the first such eligibility for any defined contribution-type
nonqualified deferred compensation program of the Employer, the period ending 30
days after that notification.

 

      2.3      "Beneficiary" means the person, persons, entity or entities
designated or determined pursuant to the provisions of Section 13 of the Plan.

 

      2.4      "Board" means the Board of Directors of Stock Yards Bank and
Trust Company.

 

      2.5      "Code" means the Internal Revenue Code of 1986, as amended.

 

      2.6      "Committee" means a committee appointed by the Board to serve
hereunder or, if not specifically appointed, the Executive Compensation
Committee of the Board of the Employer.

 

      2.7       "Crediting Date" means the date for crediting the amount of any
Participant Deferral Credits or Employer Credits to the Account of a
Participant. Any such amounts may be credited to the Account of a Participant on
any day that securities are traded on a national securities exchange.

 

      2.8      "Deferral Credits" means the amounts credited as soon as
practicable after each payroll date to the Participant's Account by the Employer
pursuant to the provisions of Section 4.1 based on a Participant's Election
Form.

 

      2.9      "Deferred Compensation Account" or simply "Account" means the
total account maintained with respect to each Participant under the Plan,
including any amounts designated as an In-Service Account. The Account shall be
credited with Participant Deferral Credits and Employer Credits, which shall
each be reflected in separate subaccounts on Plan reports, and credited or
debited for deemed investment gains or losses, and adjusted for payments in
accordance with the rules and elections in effect under Section 8.

 

      2.10      "Effective Date" shall be March 1, 2001, the date the Plan was
first effective. This amendment and restatement of the Plan shall be effective
January 1, 2005, except as otherwise provided herein.

 

      2.11      "Election Form" shall mean the form or electronic enrollment
process established from time to time by the Committee that a Participant uses
to make a Deferral election under the Plan, and to designate when first eligible
hereunder (or, pursuant to a 2006 transition rule set forth in Section 6.4) a
payment form election as among the options available for Account payments
occurring after Retirement or death, or to designate in advance of any Plan Year
that some or all of the Deferral Credits for that Plan Year should be allocated
to an In-Service Account.

 

      2.12      "Employee" means an individual in the Service of the Employer if
the relationship between the individual and the Employer is the legal
relationship of employer and employee and if the individual is a member of a
select group of highly compensated or key management employees of the Employer.

 

      2.13      "Employer" means Stock Yards Bank and Trust Company, and any
Employer that is a member of controlled group of business or businesses under
common control (within the meaning of Section 414(c) of the Code) with Stock
Yards Bank and Trust Company, which adopts this Plan for the benefit of its
employees. In such event, Stock Yards Bank and Trust Company shall be the only
entity authorized or required to amend the Plan or administer it, and the other
adopting employers shall be responsible solely for payments to its employees who
participate hereunder.

 

      2.14      "Employer Credits" means the amounts credited to the
Participant's Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.2.

 

      2.15      "ERISA" means the Employee Retirement Income Security Act of
1974, as amended.

 

      2.16      "In-Service Account" means a separate sub-account of the
Deferred Compensation Account to be kept for each Participant who has elected to
designate all or a portion of one or more Plan Years' Deferral Credits to be
withdrawn at a specified date as described in Section 5.3. The In-Service
Account shall be adjusted in the same manner and at the same time as the
Deferred Compensation Account under Section 8 and in accordance with the rules
and elections in effect under Section 8.

 

      2.17      "Participant" means an Employee who has been designated by the
Committee as a Participant and who has entered the Plan or who has an Account
under the Plan.

 

      2.18      "Plan" means The Stock Yards Executive Deferred Compensation
Plan, as herein set out or as duly amended hereafter.

 

      2.19      "Plan Year" means the twelve-month period ending on the last day
of December.

 

      2.20      "Retirement" shall mean, effective for any payment of benefits
to be made after calendar year 2006, a Participant's Termination of Employment
occurring on or after the Participant attains age 55 for any reason other than
death.

 

      2.21      "Retirement Account" means the portion of the Deferred
Compensation Account of a Participant other than an In-Service Account. The
Retirement Account shall be adjusted from time to time in accordance with
Section 8.

 

      2.22      "Specified Employee" means, effective April 1 of each year, any
Employee who meets the ownership, officer and compensation thresholds of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with the
regulations thereunder and without regard to Section 416(i)(5) of the Code) with
respect to the Employer at any time during the twelve month period ending on
December 31 of each year (the "identification date"). If the Employee meets
these thresholds as of any identification date, the person is treated as a
Specified Employee for the twelve-month period beginning on April 1 following
the identification date. If the definition of Specified Employee is changed in
Proposed Treasury Regulation 1-409A-1(i) or any successor guidance thereto, that
changed definition shall control hereunder.

 

      2.22      "Spouse" means, except as otherwise provided in the Plan, a
person who is the legally married spouse of a Participant. "Surviving Spouse"
means the person to whom a Participant was legally married at the Participant's
death and who survives the Participant.

 

      2.23      "Trust" means the trust fund established pursuant to Section
10.2, if adopted by the Employer.

 

      2.24      "Trustee" means the trustee, if any, named in the agreement
establishing the Trust and such successor or additional trustee as may be named
pursuant to the terms of the agreement establishing the Trust.

 

      2.25      "Termination of Employment" shall mean the voluntary or
involuntary severance from employment with the Employer and each trade or
business (whether or not incorporated) that is required to be aggregated with
the Employer under rules similar to subsections (b) and (c) of Section 414 of
the Code, for any reason other than death. The Committee shall determine,
consistent with Code Section 409A and guidance issued thereunder, whether a
change in status to a part-time employee providing minimal services or to a
consultant still providing substantial services shall be considered a
Termination of Employment, and whether and when a sick leave, authorized leave
of absence or other absence for military or government service constitutes a
Termination of Employment for purposes of this Plan (generally not before at
least six months have elapsed).

 

      2.26      "Unforeseeable Emergency" means a severe financial hardship to
the Participant arising as a result of events beyond the control of the
Participant and resulting from (i) a sudden or unexpected illness or accident of
the Participant, the Participant's Spouse or dependent (as defined in Section
152(a) of the Code), (ii) loss of the Participant's property due to casualty, or
(iii) other similar extraordinary and unforeseeable circumstances, all as
determined in the sole discretion of the Committee in accordance with the Code.

 

Section 3--Participation

 

      The Committee in its discretion shall designate each Employee who is
eligible to participate in the Plan, and may designate that any such Employee
ceases being eligible and is no longer an Active Participant at any time,
effective as of the beginning of the next Plan Year after notification thereof.
An Employee designated by the Committee as a Participant shall become a
Participant as of any future date determined by the Committee. A Participant who
incurs a Termination of Employment and who later returns to work for the
Employer will not be an Active Participant unless and until the Committee so
determines, whether or not the Participant has an Account remaining under the
Plan on the date of the return to employment.

 

Section 4--Credits to Deferred Compensation Account

 

      4.1      Deferral Credits. Each Active Participant may elect, by
delivering an Election Form during the Annual Enrollment Period, to defer the
receipt of his base salary at each regular payroll period by a dollar amount or
any whole percentage of up to 10%, and, beginning for 2007, to defer the receipt
of a dollar amount or any whole percentage of up to 50% of any annual incentive
bonus payable with respect to 2007 or later service. The amount of the
Participant Deferral shall be credited by the Employer to the Deferred
Compensation Account (or, if so designated on the Election Form, In-Service
Account) maintained for the Participant pursuant to Section 5.3. The following
special provisions shall apply with respect to the Deferral Credits of a
Participant:

   

      4.1.1 The Participant's Election Form shall become effective with respect
to such Participant as of the first day of January following the date such form
is received by the Committee (or, with respect to a Participant made eligible
mid-Plan Year, at the first payroll period beginning after the Annual Enrollment
Period has expired), and shall be irrevocable as of the end of the Annual
Enrollment Period. The election of a Participant shall continue in effect for
subsequent years until modified by the Participant as permitted in this Section
4.1, or until the earlier of the date the Participant incures a Termination of
Employment or the first day of the Plan Year after the Participant ceases to be
an Active Participant under the Plan.

     

      4.1.2 The Committee may permit a separate election to be applied to the
any annual incentive bonus, provided that such election must be made prior to
the first day of the Plan Year during which the related services are performed,
even if the annual incentive bonus for that Plan Year might not otherwise be
paid until the Plan Year following the year in which services are performed.

     

      4.1.3 With respect to a Participant made eligible for the Plan mid-Plan
Year, any Election Form shall apply solely to base salary not yet earned, and
the percentage deferral of any annual incentive bonus shall be applied to only a
portion of that bonus equal to the fraction, the numerator of which is the
number of days the Participant was eligible for the Plan, and the denominator of
which is the total number of days in the performance period applicable to that
annual incentive.

     

      4.1.4 Base salary payable after the last day of the Plan Year solely for
services provided during the final payroll period containing December 31, is
treated for purposes of this Section 4.1 as base salary for services performed
in the subsequent taxable year, and the subsequent Plan Year's Election Form, if
any, shall be applied thereto

 

      4.2      Employer Credits. The Employer shall credit to the Account of
each Participant selected by the Committee to receive Employer contributions, an
Employer Credit in an amount, at the time and subject to the vesting schedule
set forth on a separate Employer Contribution Agreement with respect to that
Participant. Employer Credits need not be, and generally will not be, granted to
all Participants.

 

      4.3      FICA and Other Employment Taxes. For each Plan Year in which a
Deferral is being withheld or an Employer Credit is made or vested, the Employer
shall withhold the Participant's share of FICA and other employment taxes
related to the Deferral or Employer Credit, from that portion of the
Participant's base salary or bonus that is not deferred and is actually paid to
the Participant. If necessary because of other payroll deductions which shall
take precedence, the Employer shall reduce the Participant's Deferral or
Employer Credit in order to comply with this Section 4.3.

 

Section 5--Distribution Events and Forms

 

      5.1      Termination of Employment; Retirement. If the Participant
terminates employment with the Employer, the vested balance in the Account shall
be paid to the Participant by the Employer in a lump sum, within 60 days
following the Termination of Employment, or, if and only if the Termination of
Employment is a Retirement, in a lump sum or in annual installments over no more
than 10 years, as elected by the Participant at the later of (i) entry into this
Plan, or (ii) before December 31, 2006, in accordance with Section 6.4.
Notwithstanding the foregoing, no distribution shall be made earlier than six
months after the Termination of Employment (even if on account of Retirement)
with respect to a Participant who is a Specified Employee. Any payments to which
a Specified Employee would be entitled during the first six months following
Termination of Employment shall be accumulated and paid on the first day of the
seventh month following the date of Termination of Employment.

 

      5.2      Death. If the Participant dies before incurring a Termination of
Employment, the Employer shall pay a benefit to the Participant's Beneficiary in
either a lump sum with 60 days following that event, or in annual installments
over no more than 10 years, as elected by the Participant at the later of (i)
entry into this Plan, or (ii) before December 31, 2006, in accordance with
Section 6.4 hereof. If a Participant dies following his Termination of
Employment, and before all payments under the Plan have been made, the vested
balance remaining in the Account shall continue to be paid by the Employer to
the Participant's Beneficiary in the same time and manner in effect prior to his
death.

 

      5.3      In-Service Distributions. A Participant may designate in the
Election Form during any Annual Enrollment Period to have a specified amount or
percentage of the Participant's future Deferral Credit added to an In-Service
Account for in-service distribution. The time and manner of the in-service
distribution shall be specified by the Participant in the Election Form, as
between a lump sum at a designated date or in annual installments over not more
than 6 years beginning at a designated date, provided that, the date so
designated is no less than 3 years later than the Deferral Plan Year.
Notwithstanding the foregoing, if a Participant incurs a Termination of
Employment or dies prior to the date on which the entire balance in the
In-Service Account has been distributed, then the balance in the In-Service
Account shall be distributed to the Participant in the same manner and at the
same time as the remaining balance in the Account is distributed under Section
5.1 or 5.2.

 

      5.4      Unforeseeable Emergency. If a Participant experiences an
Unforeseeable Financial Emergency, the Participant may petition the Committee to
receive a partial or full distribution of the Participant's Account from the
Plan. The petition shall be accompanied by such documentation in support of the
existence of an Unforeseeable Financial Emergency as the Committee shall
require. The distribution shall not exceed the lesser of (i) the Participant's
vested Account; and (ii) the amount necessary to satisfy the Unforeseeable
Financial Emergency, plus any amount necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which the hardship resulting from the Unforeseeable Financial
Emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise by liquidation of the Participant's assets (to the extent
the liquidation of such assets would not itself cause severe financial
hardship). If the Committee in its sole discretion and in accordance with the
Code approves the petition for a distribution, the distribution shall be made
within 60 days after the date of approval. A distribution due to Unforeseeable
Emergency shall not affect any Deferral election previously made by the
Participant. If a Participant's Termination of Employment occurs after a request
is approved in accordance with this Section 5.4, but prior to distribution of
the full amount approved, the approval of the request shall be automatically
null and void and the benefits which the Participant is entitled to receive
under the Plan shall be distributed in accordance with Section 5.1 or 5.2.

 

Section 6--Election of Payment Options

 

      6.1      Making Payment Elections. In the Participant's first Election
Form (or, if later, in a special payment form election in 2006 in accordance
with Section 6.4), the Participant shall elect the method under which the vested
balance in the Account will be made in the events of death or Retirement. Absent
a timely election, all payments hereunder will be in a lump sum, within 60 days
after the payment triggering event.

 

      6.2      Payment Dates. A payment shall be treated as made on the date
specified for purposes of Section 409A of the Code, if it is made on such date
or a later date within the same calendar year or, if later, by the 15th day of
the third calendar month following the date specified.

 

      6.3      Installments; Minimum Payments. If the Participant elects an
installment payment option, the payment of each annual installment shall be made
on the anniversary of the date of the first installment payment, and the amount
of the annual installment shall be adjusted on such anniversary for credits or
debits to the Participant's Account. Such adjustment shall be made by dividing
the balance in the Account on such date by the number of annual installments
remaining to be paid hereunder; provided that the last annual installment due
under the Plan shall be the entire amount credited to the Participant's Account
on the date of payment. Notwithstanding any such election (other than with
respect to an In-Service Account paid prior to Termination of Employment), if
under the Participant's selected installment option annual payments would be
less than $2,500 each, the Participant will receive annual installments equal to
the greater of $2,500 and the remainder of his Account. Provided further,
however, that a Participant with an Account of $10,000 or less at a Retirement
or death that occurs on or after January 1, 2007, will be paid his benefit in a
single lump sum regardless of any previous written election.

 

      6.4      Special 2006 Payment Form Election. Notwithstanding any provision
of the Plan to the contrary, any Participant who has an Account in the Plan when
this 2006 Amended and Restated Plan is adopted, and who does not otherwise
become entitled to a payment under this Plan during 2006 (without regard to the
special election in this Section), shall have an opportunity to make a new
election to receive any benefits to which the Participant may become entitled in
2007 and thereafter in any of the payment forms described in Section 5. Such
election must be made, in the form prescribed by the Committee, on or before
December 31, 2006 and shall apply to the Participant's entire Account under the
Plan, including any amounts accrued under the 2004 Plan. No election made under
this Section 6.4 shall be given if effect if the Participant is entitled to any
benefit payments on or before December 31, 2006, but any such election otherwise
shall be considered irrevocable as of December 31, 2006. To the extent that any
existing Participant fails to elect a payment form in accordance with the
special election provisions of this 2006 Amended and Restated Plan on or before
December 31, 2006, the benefits paid thereafter shall be paid only after
Termination of Employment, and then in a single lump sum.

 

      6.5      Payments in 2005 and 2006. Any Participant who becomes entitled
to a payment of benefits in 2005 or 2006 under the terms of the Plan as in
effect prior to this 2006 Amended and Restated Plan's adoption, shall have the
timing and form of such distribution governed by the terms of the 2004 Plan
without regard to or exercise of any discretion therein to change such timing or
form from that elected in 2004 (or upon entry into the Plan, if later).

 

      6.6      Changes in Payment Form Elections. A Participant may delay an
In-Service Account payment, or change the method of payment from a lump sum to
installments (or vice versa) at death, subject to the following requirements:

   

      6.6.1      The new election may not take effect until at least 12 months
after the date on which the new election is made.

     

      6.6.2      If the new election relates to a payment other than on account
of the death of the Participant or an Unforeseeable Emergency, the new election
must provide for the deferral of the payment for a period of at least five years
from the date such payment would otherwise have been made, or in the case of
installments, from the date the payments would otherwise have started.

     

      6.6.3      If the new election relates to a payment from the In-Service
Account, the new election must be made at least 12 months prior to the date of
the first scheduled payment from such account.

 

      6.7      Acceleration Prohibited. The acceleration of the time or schedule
of any payment due under the Plan is prohibited except as provided in
regulations and administrative guidance promulgated under Section 409A of the
Code. It is not an acceleration of the time or schedule of payment if the
Employer waives or accelerates the vesting requirements applicable to a benefit
under the Plan.

 

      6.8      Payments Delayed by Employer in Certain Circumstances.
Notwithstanding anything herein to the contrary, any payment due to a
Participant or Beneficiary on a date specified under Section 5 shall be delayed
as follows: (i) if the Committee reasonably anticipates that an Employer's
deduction with respect to the payment otherwise would be reduced or eliminated
by application of Code Section 162(m), the payment shall not be made until the
earliest date on which the Committee reasonably anticipates that the Employer's
deduction will not be reduced or eliminated by application of Section 162(m);
(ii) if the Committee reasonably anticipates that making the payment will
violate a term of a loan agreement or similar contract that the Employer entered
into for legitimate business reasons and such violation will cause material harm
to the Employer, then the payment shall not be made until the earliest date on
which the Committee reasonably anticipates that making the payment will not
violate the agreement or that the violation will not materially harm the
Employer; and (iii) if the Committee reasonably anticipates that making the
payment will violate Federal securities law or other applicable laws, then the
payment will not be made until the earliest date on which the Committee
reasonably anticipates that the payment will not cause any such violation,
provided that for purposes of this Section, inclusion of any amount in gross
income or the application of any penalty or other provision of the Code shall
not be considered a violation of applicable law.

 

      6.9      Taxes and Withholding. The Employer or the trustee of the Trust,
if any, shall withhold from any distribution under this Plan any and all income
and employment taxes required to be withheld therefrom by applicable law.

 

Section 7--Vesting

 

      A Participant shall be fully vested in the portion of his Account
attributable to Participant Deferral Credits, and all income, gains and losses
attributable thereto. A Participant shall become fully vested in the portion of
his Account attributable to Employer Credits, and income, gains and losses
attributable thereto, in accordance with the vesting schedule and provisions
designated by the Employer in the Participant's Employer Contribution Agreement.
If a Participant's Account is not fully vested upon Termination of Employment,
the portion of the Account that is not fully vested shall thereupon be
forfeited. Provided, however, and without regard to any vesting schedule in an
Employer Contribution Agreement, the entire Account attributable to Employer
Credits shall be forfeited at Termination of Employment if the Participant is
terminated for Cause or Cause is discovered after the Participant has resigned
and before the Account is paid. For purposes of this Section, "Cause" means (i)
the Participant is convicted of a felony or misdemeanor involving fraud,
embezzlement, theft or dishonesty, or other criminal conduct against the
Employer or one of its customers; or (ii) the Participant engaged in dishonesty,
breach of fiduciary duty or any material breach of his duty of loyalty to the
Employer.

 

Section 8--Accounts; Deemed Investment; Adjustments to Account

 

      8.1      Accounts. The Committee shall establish a book reserve account,
entitled the "Deferred Compensation Account," or simply "Account," on behalf of
each Participant. The Committee shall also establish such sub-accounts as may be
required to track the elections and rights of the Participant hereunder,
including an In-Service Account, and separate Employer and Deferral Credit
sub-accounts, as applicable. The amount credited to the Account shall be
adjusted pursuant to the provisions of Section 8.5.

 

      8.2      Deemed Investments. The Account of a Participant shall be
credited with an investment return determined as if the account were invested in
one or more investment funds made available from time to time by the Committee
for an investment allocation pursuant to elections of Participants. The
available investment options will be communicated to Participants from time to
time and may be changed or eliminated in the exercise of its sole and absolute
discretion at any time by the Committee, upon written notice to the
Participants. Provided, however, that if for any reason the Committee is not
able to reasonably determine earnings and losses based on an investment options
the Committee has not deleted from the available list, for a period of time
exceeding 60 days, the Employer shall credit the Account retroactively for that
period and any future period before the investment option tracking is available,
at a rate equal to the prime rate of interest as published in the Wall Street
Journal for that period. If investment options tracking is unavailable for less
than 60 days, no make up earnings credit shall be required.

 

      8.3      Not Fiduciaries. The Committee, the Employer, and, if applicable,
the Trustee will not be accountable or liable in any manner for any investment
losses to a Participant's Account incurred in connection with implementing the
directions of the Participant with respect to the deemed investment of the
Participant's Account or due to any reasonable administrative delay in
implementing such directions. Neither the Committee, the Employer, the Trustee,
any record keeper or investment issuer, nor any person performing services
regarding the Plan, is a fiduciary to the Participant or responsible for or
liable for any damage or loss or expense or other claim that may arise from that
Participant's or Beneficiary's investment direction or exercise of control (or
from that Participant's or Beneficiary's failure to exercise the Participant's
right of investment direction and control).

 

      8.4      Participant Directions.      Participant investment allocation
elections shall be designated in writing or via an electronic link, in the
manner prescribed by the Committee. The investment election of the Participant
shall remain in effect until a new election is made by the Participant, or until
changes in the options are made by the Committee. The Committee will determine a
default investment option in which amounts assumed to be credited to a
Participant's Account will be deemed to be invested if a Participant does not
provide investment directions with respect to the Participant's Account. An
investment allocation may be changed to apply a new allocation or include a new
or replaced deemed investment, by the Committee prospectively at any time, with
reasonable notice as soon as practicable thereafter to the Participant.

 

      8.5      Adjustments to Deferred Compensation Account. With respect to
each Participant who has an Account under the Plan, the amount credited to such
account shall be adjusted by the following debits and credits, at the times and
in the order stated:

   

      8.5.1      The Account shall be debited each business day with the total
amount of any payments made from such Account since the last preceding business
day to or for the benefit of the Participant.

     

      8.5.2      The Account shall be credited on each Crediting Date with the
total amount of any Deferral Credits and Employer Credits added to such account
since the last preceding Crediting Date.

     

      8.5.3      The Account shall be credited or debited on each day securities
are traded on a national stock exchange with the amount of deemed investment
gain or loss resulting from the performance of the investment funds elected by
the Participant in accordance with Section 8.4. The amount of such deemed
investment gain or loss shall be determined by the Committee and such
determination shall be final and conclusive upon all persons having any interest
in the Plan.

 

      8.6      Statements of Account.       Each Account Statement furnished by
(or on behalf of) the Employer under this Plan is intended as a legally
significant statement of the Participant's current Account. If the, the
Participant (or Beneficiary or alternate payee) has not, within 90 days after
delivery of an Account Statement, delivered a written objection as to its
accuracy, the Account shall then be considered for all purposes as correctly
determined at the value set forth on such Statement.

 

Section 9--Administration by Committee

 

      9.1      General. This Plan shall be administered by the Committee. The
Committee shall have the authority in its sole discretion (i) to make, amend,
interpret and enforce such rules and regulations for the administration of this
Plan as it deems necessary or appropriate; and (ii) to decide or resolve any and
all questions, including claims for benefits, and make any interpretations with
respect to the Plan that may arise in connection with the Plan. Notwithstanding
the foregoing, the Board or the Committee may in its discretion, delegate to the
Retirement Committee of the Company (as defined in the its 401(k) and Employee
Stock Ownership Plan) any or all of its responsibilities hereunder other than
decisions regarding the identity of persons who will participate, and formula or
vesting schedule for Employer Credits, in which event the actions of such
Retirement Committee shall have the same force and effect as if taken by the
Committee.

 

      9.2      Agents. In the administration of this Plan, the Committee may
from time to time employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel who may be counsel to the Employer.

 

      9.3      Binding Effect of Decisions. The decision or action of the
Committee with respect to any question of interpretation or fact arising out of
or in connection with the administration, interpretation and application of the
Plan and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

 

      9.4      Indemnification of the Committee. The Employer shall indemnify
and hold harmless the members of the Committee, and in the event of delegation
of responsibility to the Retirement Committee of the Company, the members of the
Retirement Committee, and each of them against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct.

 

      9.5      Employer Information. To enable the Committee to perform its
functions, the Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
date and circumstances of the Termination of Employment of its Participants, and
such other pertinent information as the Committee may reasonably require.

 

      9.6      Correction of Errors. The Committee may correct errors and, so
far as practicable, may adjust any benefit or credit or payment accordingly. The
Committee may in its discretion waive any notice requirements in the Plan;
provided, that a waiver of notice in one or more cases shall not be deemed to
constitute a waiver of notice in any other case.

 

      9.7      Authority to Interpret Plan. Subject to the claims procedure set
forth in Section 16, the Committee shall have the duty and discretionary
authority to interpret and construe the provisions of the Plan and to decide any
dispute which may arise regarding the rights of Participants hereunder,
including the discretionary authority to construe the Plan and determine the
facts important to any determination, and to make determinations as to
eligibility and benefits under the Plan.

 

      9.8      Third Party Advisors. The Committee may engage an attorney,
accountant, actuary or any other technical advisor on matters regarding the
operation of the Plan and to perform such other duties as shall be required in
connection therewith, and may employ such clerical and related personnel as the
Committee shall deem requisite or desirable in carrying out the provisions of
the Plan. The Committee shall from time to time, but no less frequently than
annually, review the financial condition of the Plan and determine the financial
and liquidity needs of the Plan, and shall communicate such needs to the
Employer so that its assets may be appropriately adjusted to meet such needs.

 

      9.9      Expense Reimbursement. The Committee shall be entitled to
reimbursement by the Employer for its reasonable expenses properly and actually
incurred in the performance of its duties in the administration of the Plan.

 

Section 10--Contractual Liability; Trust

 

      10.1      Contractual Liability. The obligation of the Employer to make
payments hereunder shall constitute merely a contractual liability of the
Employer to the Participant. Such payments shall be made from the general funds
of the Employer, and the Employer shall not be required to establish or maintain
any special or separate fund, or otherwise to segregate assets to assure that
such payments shall be made, and the Participant shall not have any interest in
any particular assets of the Employer by reason of its obligations hereunder. To
the extent that any person acquires a right to receive payment from the
Employer, such right shall be no greater than the right of an unsecured creditor
of the Employer.

 

      10.2      Trust. The Employer may, but need not, except in the event of
the occurrence of a Change in Control, as that term is defined in any Stock
Incentive Plan or replacement or successor thereto in effect for the Employer
from time to time, establish a Trust, pursuant to such terms and conditions as
are set forth in the Trust Agreement. The Trust, if and when established, will
be based on the model "rabbi trust" set forth in IRS Revenue Procedure 92-64 or
successors thereof, and is intended to be treated as a grantor trust for
purposes of the Code and all assets of the Trust shall be held in the United
States. The establishment of the Trust is not intended to cause Participants to
realize current income on amounts contributed thereto, and the Trust shall be so
interpreted and administered. "Change in Control" for purposes of this Section
shall be as that term is defined in any Stock Incentive Plan or replacement or
successor thereto in effect for the Employer from time to time.

 

      10.3      Legal Status Of Plan.       This Plan is intended to be, and
shall be construed and administered as, an employee benefit pension plan under
the provisions of ERISA, and is intended as an unfunded "top hat" plan under
Section 201(2) of ERISA maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees. The Plan is not intended to be qualified under Section 401(a) of the
Code. This Plan will be construed and enforced according to the law of the
Commonwealth of Kentucky and applicable local law, to the extent not preempted
by the Code and ERISA, and the Plan will be interpreted in a manner consistent
with the maintenance of its status as a deferred compensation plan in accordance
with Code Section 409A. Reference to any Section of the Code or ERISA will be
deemed to incorporate any required amendment of such Section as necessary to
maintain the status of this Plan as a tax-deferred compensation plan. The
invalidity or unenforceability of any provision of this Plan shall not affect
the validity or enforceability of any one or more of the other provisions
hereof. The parties hereby agree that this Plan shall be so interpreted as to
give effect and validity to all the provisions hereof to the fullest extent
permitted by law.

Section 11--Benefits Not Assignable; Facility of Payments

 

      11.1      No Alienation or Assignment. No right or benefit under the Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber or charge the same shall be void. No right or benefit hereunder
shall in any manner be liable for or subject to the debts, or contracts,
liabilities of the person entitled to such benefit. No part of the amounts
payable shall, prior to actual payment, be subject to seizure or sequestration
for the payment of any debts, judgments, alimony or separate maintenance owed by
a Participant or any other person, nor be transferable by operation of law in
the event of a Participant's or any other person's bankruptcy or insolvency. The
preceding sentences shall not apply to the creation, assignment or recognition
of any right to any benefit payable with respect to a Participant pursuant to a
domestic relations order, unless such order is determined by the Committee or
its agent to be a qualified domestic relations order, as defined in Section
414(p) of the Code. Payment will be made to an alternate payee under a qualified
domestic relations order at the time and in the form Order specifies. Nothing in
this Section 11.1 gives any Participant a right to receive a distribution prior
to the occurrence of one of the events described elsewhere in this Plan, nor
does it permit the alternate payee to receive a form of payment not permitted
under the Plan.

 

      11.2      Payments to Minors and Others. If any individual entitled to
receive a payment under the Plan shall be physically, mentally or legally
incapable of receiving or acknowledging receipt of such payment, the Committee,
upon the receipt of satisfactory evidence of his incapacity and satisfactory
evidence that another person or institution is maintaining him and that no
guardian or committee has been appointed for him, may cause any payment
otherwise payable to him to be made to such person or institution so maintaining
him. Payment to such person or institution shall be in full satisfaction of all
claims by or through the Participant to the extent of the amount thereof.

 

Section 12--Beneficiary

 

      The Participant's beneficiary shall be the person or persons designated by
the Participant on the beneficiary designation form provided by and filed with
the Committee or its designee. If the Participant does not designate a
beneficiary, the beneficiary shall be the Participant's Surviving Spouse. If the
Participant does not designate a beneficiary and has no Surviving Spouse, the
beneficiary shall be the Participant's estate. The designation of a beneficiary
may be changed or revoked only by filing a new beneficiary designation form with
the Committee or its designee. If a beneficiary (the "primary beneficiary") is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent beneficiary, if any, named in the Participant's
current beneficiary designation form. If there is no contingent beneficiary, the
balance shall be paid to the estate of the primary beneficiary. Any beneficiary
may disclaim all or any part of any benefit to which such beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made. Such a disclaimer shall be made in a form
satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Plan in the same manner as if the
beneficiary who filed the disclaimer had predeceased the Participant.

 

Section 13--Amendment and Termination of Plan

 

      13.1      Termination of the Plan. The Employer reserves the right to
terminate the Plan by the action of its Board and distribute the Accounts of all
Participants as provided in Section 13.1.1, 13.1.2 or 13.1.3, or under such
other circumstances as permitted under guidance published by the Internal
Revenue Service under Code Section 409A (which generally does not allow
cessation of deferrals mid-year, except in the circumstances described in this
Section). If the Employer terminates the Plan, no further deferrals or
contributions shall be made, and the Account of all Participants will be
determined as if the Participant had experienced a Termination of Employment on
the date of Plan termination, and paid to the Participant as described in the
applicable subsection below.

   

      13.1.1      Corporate Dissolution or Bankruptcy. The Employer may
terminate the Plan within 12 months of a corporate dissolution taxed under Code
Section 331 or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), provided that all Accounts are distributed and included in
the gross incomes of Participants or Beneficiaries in the later of (i) the
calendar year in which the Plan termination occurs or (ii) the first calendar
year in which the payment is administratively practicable.

     

      13.1.2      Change in Control. The Employer may terminate the Plan within
30 days before or 12 months after a Change in Control Event, provided that all
Accounts are distributed within 12 months of the effective date of termination,
and that any substantially similar deferred compensation arrangements maintained
by the Employer also are terminated with all deferred amounts distributed within
12 months of termination. For purposes of this Section, a "Change in Control
Event" means a change in control of the Employer, a change in effective control
of the Employer or a change in the ownership of a substantial portion of the
Employer's assets, the occurrence of which is objectively determinable, all
within the meaning of Code Section 409A and applicable guidance issued
thereunder.

     

      13.1.3      Elimination of All Account-Based Deferred Compensation
Arrangements. The Employer may terminate the Plan at any time, provided that (i)
any other deferred compensation arrangements maintained by the Employer that
calculate benefits payable to participants based on an account balance are also
terminated; (ii) no payments are made to any Participant or Beneficiary under
this Plan within 12 months after the effective date of the Plan's termination,
except to the extent a payment is otherwise due under Section 5; (iii) all
Accounts are completely distributed within 24 months of the effective date of
the Plan's termination; and (iv) neither the Employer nor any member of the
group of businesses under common control with the Employer as determined under
Code Section 414(c), may adopt a deferred compensation arrangement that
calculates benefits based on an account balance for a period of five years after
the effective date of the Plan's termination.

 

      13.2      Amendment. The Employer may, at any time and for any reason,
amend or modify the Plan in whole or in part by the action of its Board, and the
Committee (or, if so delegated, the Retirement Committee of the Employer) may
make any amendment determined to be required to conform the Plan to the
requirements of Code Section 409A in order to avoid income taxation to
Participants of amounts accumulated hereunder until actually paid to
Participants. No amendment or modification shall have the effect of reducing the
value of a Participant's vested Account in existence at the time the amendment
or modification is made (calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification). Except with respect to Employer rights to accelerate payment of
benefits upon Plan termination in the preceding Section, no amendment or
modification of the Plan shall affect the rights of any Participant or
Beneficiary who is entitled to a distribution under the Plan as of the effective
date of the amendment or modification.

 

Section 14--Claims Procedure

 

      14.1      Presentation of Claim. Any Participant or Beneficiary who
believes that he or she is entitled to benefits under the Plan in an amount
greater than or at a time different than those received (a "Claimant") may
deliver to the Committee a written claim for a determination on the matter. Any
claim that relates to the contents of a notice received by the Claimant from the
Plan must be made within 60 days after such notice was received by the Claimant.
Any other claim must be made within 180 days of the date on which the event that
gave rise to the claim occurred. All claims must state with particularity the
determination desired by the Claimant.

 

      14.2      Notification of Decision. The Committee shall consider a
Claimant's claim and shall notify the claimant in writing of its determination
within a reasonable amount of time and not later than 90 days from the date on
which the claim was filed, unless special circumstances require an extension of
time, in which case the Committee shall notify the Claimant of its determination
within 180 days of the date on which the claim was filed. In the event that
special circumstances require an extension of time, the Claimant will be
provided with written notice of the extension within the initial 90-day period,
which notice shall explain the circumstances requiring an extension and provide
the date on which the Committee expects to render a decision on the claim. If no
notice is provided within the required time period, the claim shall be deemed
denied. Notice of the Committee's determination shall provide either:

   

      14.2.1      that the Claimant's requested determination has been made and
that the claim has been allowed in full; or

     

      14.2.2      that the Committee has reached a conclusion that is contrary,
in whole or in part, to the Claimant's requested determination, in which case
such notice shall set forth in a manner calculated to be understood by the
Claimant:

     

(i)  

specific reason(s) for the denial of the claim or any part thereof;

 

(ii)  

specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

 

(iii)  

a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

(iv)  

an explanation of the claim review procedure set forth in Section 15.3 below,
including applicable time limits and a statement of such Claimant's right to
bring a civil action under Section 502(a) of ERISA in the event that the denial
is upheld on review.

 

      14.3      Review of a Denied Claim. Within 60 days after receiving a
notice from the Committee that a claim has been denied (or deemed denied by
inaction of the Committee), in whole or in part, a Claimant (or the Claimant's
duly authorized representative) may file with the Board, or a component thereof
so appointed (the "Appeal Committee") a written request for a review of the
denial of the claim. Thereafter, the Claimant (or the Claimant's duly authorized
representative) shall have the right to:

   

(i)  

review documents pertinent to the claim;

 

(ii)  

submit written comments or other documents or information; and

 

(iii)  

request a hearing, which the Appeal Committee in its sole discretion may grant
or deny.

 

When reviewing a denied claim, the Appeal Committee shall take into account all
comments, documents, records and other information submitted by the Claimant (or
his or her duly authorized representative) and relating to the claim, without
regard to whether such material or information was considered during the initial
benefit determination.

 

      14.4      Decision on Review. The Appeal Committee shall render a decision
on review within a reasonable period of time and not later than 60 days after
the written request for review is filed, unless a hearing is held or other
special circumstances require additional time, in which case the Appeal
Committee must provide the Claimant with written notice of the extension within
the initial 60-day period and must render a decision within 120 days after the
written request for review is filed. Any notice of extension must describe the
circumstances requiring the extension and provide a date by which the Appeal
Committee expects to render a decision. Notice of the decision on review shall
be written in a manner calculated to be understood by the Claimant and, if the
claim was denied in whole or in part, shall contain:

   

(i)  

specific reason(s) for the decision;

 

(ii)  

specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

 

(iii)  

a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records and other
information relevant to the claim; and

 

(iv)  

a statement of the Claimant's right to bring a civil action under Section 502(a)
of ERISA.

 

      14.5      Legal Action. Compliance by a Claimant with the foregoing
provisions of this Section 14 shall be a mandatory prerequisite to the
Claimant's right to commence any legal action with respect to any claim for
benefits under this Plan.

 

Section 15--Miscellaneous Provisions

 

      15.1      Set off. Notwithstanding any other provision of this Plan, the
Employer may reduce the amount of any payment otherwise payable to or on behalf
of a Participant hereunder (net of any required withholdings) at the time it
would otherwise be paid (and not before) by the amount of any loan, cash
advance, extension of credit or other obligation of the Participant to the
Employer that is then due and payable, and the Participant shall be deemed to
have consented to such reduction.

 

      15.2      Notices. Each Participant and Beneficiary shall be responsible
for furnishing the Committee or its designee with his current address for the
mailing of notices and benefit payments. Any notice required or permitted to be
given to such Participant or Beneficiary shall be deemed given if directed to
such address and mailed by regular United States mail, first class, postage
prepaid. If any check mailed to such address is returned as undeliverable to the
addressee, mailing of checks will be suspended until the Participant or
beneficiary furnishes the proper address. This provision shall not be construed
as requiring the mailing of any notice or notification otherwise permitted to be
given by posting or by other publication.

 

      15.3      Lost Distributees. A benefit shall be deemed forfeited if the
Plan Administrator is unable to locate the Participant or Beneficiary to whom
payment is due on or before the fifth anniversary of the date payment is to be
made or commence; provided, that the deemed investment rate of return pursuant
to Section 8 shall cease to be applied to the Participant's account following
the first anniversary of such date; provided further, however, that such benefit
shall be reinstated at its value at forfeiture if a valid claim is made by or on
behalf of the Participant or Beneficiary for all or part of the forfeited
benefit.

 

      15.4      Reliance on Data. The Employer, the Committee and the Plan
Administrator shall have the right to rely on any data provided by the
Participant or by any Beneficiary. Representations of such data shall be binding
upon any party seeking to claim a benefit through a Participant, and the
Employer, the Committee and the Plan Administrator shall have no obligation to
inquire into the accuracy of any representation made at any time by a
Participant or Beneficiary.

 

      15.5      Receipt and Release for Payments. Any payment made from the Plan
to or with respect to any Participant or Beneficiary, or pursuant to a
disclaimer by a Beneficiary, shall, to the extent thereof, be in full
satisfaction of all claims hereunder against the Plan and the Employer with
respect to the Plan. The recipient of any payment from the Plan may be required
by the Committee, as a condition precedent to such payment, to execute a receipt
and release with respect thereto in such form as shall be acceptable to the
Committee.

 

      15.6      Headings. The headings and subheadings of the Plan have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.

 

      15.7      No Guarantee of Employment. The establishment of the Plan shall
not be construed as conferring any legal or other rights upon any Employee or
any persons for continuation of employment, nor shall it interfere with the
right of the Employer to discharge any Employee or to deal with him without
regard to the effect thereof under the Plan.

 

      15.8      Merger or Consolidation; Assumption of Plan. No Employer shall
consolidate or merge into or with another corporation or entity, or transfer all
or substantially all of its assets to another corporation, partnership, trust or
other entity (a "Successor Entity") unless such Successor Entity shall assume
the rights, obligations and liabilities of the Employer under the Plan and upon
such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan. Nothing herein shall prohibit the assumption
of the obligations and liabilities of the Employer under the Plan by any
Successor Entity.



 

      IN WITNESS WHEREOF, this Stock Yards Bank and Trust Company Executive
Nonqualified Deferred Compensation Plan (as Amended and Restated in 2006) is
hereby amended as of the date set forth above, but actually on the date signed
as indicated below.

   

STOCK YARDS BANK AND TRUST COMPANY

   

 

By: /s/ David P. Heintzman                

 

 

 

Title: Chairman and CEO

 

 

 

Date: October 20, 2006

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------